UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2015 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. By: /s/ CARLOS JOSE MOLINELLI MATEO Name: Carlos Jose Molinelli Mateo Title: Stock Market Representative Date: February 13, 2015 Cementos Pacasmayo S.A.A. Announces Consolidated Results for Fourth Quarter 2014 Lima, Peru, February 13, 2015 – Cementos Pacasmayo S.A.A. and subsidiaries (NYSE: CPAC; BVL: CPACASC1) (“the Company” or “Cementos Pacasmayo”) a Peruvian cement company, announced today its consolidated results for the fourth quarter (“4Q14”) and twelve months (“2014”) ended December 31, 2014. These results have been prepared in accordance with International Financial Reporting Standards (“IFRS”) and are stated in nominal Peruvian Nuevos Soles (S/.). Financial Highlights: It is important to note the following highlights: ● Net incomeincreased 24.0% (S/. 188.8 million in 2014 vs. S/. 152.3 million in 2013), as a result of operating efficiencies, a decrease in administrative expenses, and a lower loss from exchange rate difference. ● Operating margin increased 0.6 percentage points in 2014, compared to 2013, mainly explained by lower administrative expenses, and an extraordinary income. ● Gross margin decreased 0.5 percentage points in 2014, compared to 2013, mainly due to a lower gross profit in the concrete segment. ● Consolidated EBITDA increased 4.7% (S/. 365.3 million in 2014 vs. S/. 348.9 million in 2013). ● Cement sales volume remained flat in 2014, compared to 2013.1 ● Sales increased 0.2% in 2014, compared to 2013. ● The Piura plant project, remains within the timeline and budget planned; production is scheduled to begin during the second half of 2015. 1 Cement sales volume during 2014 includes the cement used for the construction of the new Piura plant. 2 4Q14 versus 4Q13: ● Net incomeincreased 92.9% (S/. 67.5 million in 4Q14 vs. S/. 35.0 million in 4Q13), mainly driven by an increase in operating profit, and a lower net loss from exchange rate differences during the quarter. ● Operating margin increased by 7.4 percentage points in 4Q14 compared to 4Q13, mainly as a result of operating efficiencies, a decrease in administrative expenses, and an extraordinary income. ● Gross margin increased by 4.6 percentage points in 4Q14 compared to 4Q13, mainly due to a cement production optimization. ● Consolidated EBITDA increased32.4%(S/. 113.6 million in 4Q14 vs. S/. 85.8 million in 4Q13). ● Sales volumes remained flat in 4Q14 compared to 4Q13.2 ● Sales increased 2.0% in4Q14 compared to 4Q13, mainly due to an increase in cement and quicklime sales. Financial and Operating Results 4Q14 4Q13 % Var. % Var. In millions of S/. Sales of goods % % Gross profit % -1.0 % Operating profit % % Net income % % Net income of Controlling Interest % % Consolidated EBITDA % % Cement EBITDA * % % Gross Margin % % 4.6 pp. % % -0.5 pp. Operating Margin % % 7.4 pp. % % 0.6 pp. Net income Margin % % 9.8 pp. % % 2.9 pp. Net Income of Controlling Interest Margin % % 10.1 pp. % % 2.9 pp. Consolidated EBITDA Margin % % 8.1 pp. % % 1.3 pp. Cement EBITDA Margin % % 8.0 pp. % % 1.1 pp. *Corresponds to EBITDA excluding the Fosfatos del Pacifico and Salmueras Sudamericanas projects which are not linked to the cement business and are currently in pre-operating stages, therefore they are not generating revenues. 2 Cement sales volume during 4Q14 includes the cement used for the construction of the new Piura plant. 3 Economic Overview for 4Q14: During 2014, the Peruvian economy faced a lesser growth in consumption and investment due to a decrease in the terms of trade, and a reduction of public spending. This is mainly as a result of difficulties in the implementation of regional and local government investment programs, and some climate-related factors, such as a slight increase in water temperature, which affected key sectors such as agriculture and fishing . For 2015, a recovery of the GDP is expected, which would be increased from 2.4 % in 2014, to 4.0 %, mainly due to the partial reversal of supply shocks observed during 2014 (climate-related factors), the recovery of demand based on higher public spending, and the recovery of business confidence. In terms of the construction sector, after some months of decline,4Q14 has already seen a slight recovery which is expected to remain and increase during 2015-2016. An increase in investment in infrastructure already granted is expected, in addition to the recovery of local and regional governments spending, after having been stagnat during 2014. The greater dynamism will be during the second half of 2015, due to the new local authorities needing time to adjust at the beginning of their administration. Finally, during the second half also, the impact of the measures implemented by the government to recover domestic demand will be felt. Source: BCRP, Apoyo Consultoria 4 Peruvian Cement Industry Overview: Cement production in Peru is naturally segmented between three geographic regions: the northern region, the central region (including the Lima Metropolitan Area), and the southern region. Cementos Pacasmayo is the only cement manufacturer in the northern region of Peru. UNACEM mainly supplies the central region, while Cementos Yura and Cementos Sur operate in the southern region. Cementos Pacasmayo supplies all cement needs in the northern region of Peru, which, according to the Instituto Nacional de Estadística e Informática (INEI) and Apoyo Consultoría, represents approximately 23% of the country’s population and 15% of national Gross Domestic Product (“GDP”).During the last 10 years, cement dispatches have grown steadily; however, despite this growth, Peru continues to have a significant housing deficit estimated at 1.9 million households throughout the country as per the Ministry of Housing, Construction and Sanitation. In Peru, the majority of cement is sold to a highly fragmented consumer base that tend to gradually buy bags of cement to build or to improve their homes, a segment the industry refers to as “self-construction”. Peruvian Cement Market Shipments by Plant and Market Share Source: INEI 5 Main Infrastructure Projects in the Area of Influence: The current government has expressed its intention to increase and accelerate investment in infrastructure. According to Proinversion, this government has granted the largest amount of public-private partnerships(Asociaciones publico privadas APPs) compared to the last four previous governments, and continues in this direction and has unblocked more than S/. 1,700 million of investment in infrastructure in January of this year.Similarly, the government is actively promoting a higher number of ”Taxes for Infrastructure” (Obras por Impuestos), a mechanism that allows companies to finance public investment projects in exchange for the payment of Income Tax. During 2014, ProInversion reached an amount of S/. 609 million in investment commitments in 83 projects. This investment level is 48% higher than 2013 (S/. 411 million). This potential increase in infrastructure investment generates a direct impact on the demand for cement. Bearing in mind the natural geographic segmentation of the market, we can infer that the vast majority of public and private infrastructure projects in the northern region would be served by Cementos Pacasmayo. There are currently 3 projects which are close to the execution phase. First is the upgrade of the Talara refinery for which we have already signed a contract for the supply of cement, concrete and piles. Second is the construction of the third phase of the hydraulic infrastructure of Chavimochic project, which is very important for the country and the region since it will incorporate more than 63,000 hectares of agricultural land, and improve irrigation of an additional 48,000 hectares, creating 150,000 jobs in the stage of maturity of the project. Construction is expected to begin during the first half of 2015. Lastly is the North Highway, which will be extended by approximately 900 kilometers to reach the La Libertad and Cajamarca provinces. This project is already under construction and there is a contract for the provision of cement. In addition, it is important to note that in November 2014, the Minister of Housing, Construction and Sanitation, Milton Von Hesse, announced that a new city entirely planned around to the hydraulic Olmos project, in Lambayeque will be built. According to the Minister, for 2015 the government has already budgeted S/. 140 million to start the construction of roads, sidewalks and sanitation in March. Also, there are some projects in the area of Cajamarca, which despite not being major projects, are important as they reflect the recovery of the economy of the area. On the map below, we highlight the major projects in execution phase for the coming years. 6 Source: Proinversión, MINEM 7 Operating Results: Production: Cement Production Volume (thousands of metric tons) Production 4Q14 4Q13 % Var. % Var. Pacasmayo Plant % -2.2 % Rioja Plant % % Total % % Cement production volume at the Pacasmayo plant in 4Q14 remained flat compared to 4Q13. Cement production volume at the Rioja Plant increased 15.1% in 4Q14 compared to 4Q13, due to higher cement demand, mainly as a result of serving new markets, and public and private investment projects. During 2014, cement production volume increased 23.4% compared to 2013, due to the initiation of operations of the plant’s expanded capacity, as well as higher demand. During 2014, total cement production volume remained stable compared to the same period of the previous year, as a result of the lower cement production in the Pacasmayo plant being offset by a production increase in the Rioja plant. Clinker Production Volume (thousands of metric tons) Production 4Q14 4Q13 % Var. % Var. Pacasmayo Plant -19.6
